DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species B (Fig. 2), the igniter unit embodiment depicted in Fig. 1, in the reply filed on 11/15/2021 is acknowledged.  The traversal is on the ground(s) that examining Species C (Fig. 3) and Species A (Fig. 1) would not place any undue burden on the examiner.  This is not found persuasive because searching for the flared endcap portion of Fig. 3 that includes a flared end portion 26, and searching for the features of the glass to metal seal igniter of Fig. 1, would require the employment of species-specific search queries not required for the elected Species B, and the prior art applicable to one species would not likely be applicable to another species. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 7 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to the nonelected Species A (wherein the second cap 13 is connected to the electric igniter 11 by plastic insert molding), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/15/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “…the inert material comprises at least one of a separate layer of inert material and an individual molding of inert material”, as recited in claim 4, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear whether the term “the space” in line 6 refers back to “a space” of line 2, or to “a space” of line 4.

In claim 3, it is unclear whether the term “the space” in lines 2-3 refers to “a space” of claim 1, line 2, or to “a space” in claim 1, line 4.
In claim 4, line 2, “at one of” is confusing and appears to be a typographical error.
Claim 6 is indefinite because it additionally recites structural features of the non-elected Species A (Fig. 1), the “glass to metal seal”.  Limitations specific to the non-elected species A should be deleted from the claim.
In claim 7, the term, “…and preferably is connected to the electric igniter…” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase, “and preferably”, are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by THOMAS et al. (US 3,831,523 A).
Regarding claim 1, Thomas et al. disclose an igniting unit (Fig. 2; col. 2, lines 52-65), comprising: an electric igniter 1, comprising a first inner cap 2 with a space 4 filled with a 
Regarding claim 2, Thomas et al. disclose wherein the inert material 26 is the sole material provided in the space.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over VETTER (US 6,634,299 B2) in view of HARRIS et al. (US 4,011,115 A).
Regarding claims 1 and 3, Vetter discloses an igniting unit (Figs. 1, 2), comprising: an electric igniter 18, comprising a first inner cap 119 with a space 121 filled with a pyrotechnical charge ; a second outer cap 10 , wherein the first inner cap 119  forms a space with the second outer cap 10 (Fig. 2).  Vetter discloses a propellant charge 16 received in the second outer cap 10.
Vetter does not specifically disclose an inert material provided in the space between the first inner cap 119 and the second outer cap 10.
Harris et al. disclose an inert additive comprising a thermally conductive and electrically insulating substance, such as boron nitride, silicon nitride or beryllium oxide, for use with an explosive charge, the inert additive reducing the sensitivity of the composition to radio frequency hazards such as inadvertent ignition due to the formation of hot spots (col. 1, lines 23-40).

Regarding claim 4, to form the inert material as separate layer of inert material or an individual molding of inert material, would have been an obvious design choice to one of ordinary skill in the art before the effective filing date of the invention, such formations simplifying assembly of the igniter.
Regarding claim 5, Vetter in view of Harris et al. discloses that the inert material comprises boron nitride, silicon nitride or beryllium oxide, but does not specifically disclose the inert material comprises borates, boric oxides, calcium carbonate, molecular sieves, silicates, or mixtures thereof.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add any of borates, boric oxides, calcium carbonate, molecular sieves, silicates, or mixtures thereof, as a inert material additive in the Vetter et al. propellant charge 16 since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 6, Vetter et al. disclose a PTMS (plastic to metal seal) igniter comprising a plastic body 12 in which the two pins 10 are embedded whereby the plastic body 12 is connected to the first inner cap 119.
Regarding claim 9, Vetter et al. disclose that the second cap 10 is made from a plastic material (col.2, lines 15-17).
Regarding claim 10, Vetter et al. disclose that the second cap 10 is connected to the electric igniter by ultrasonic welding 14 (col. 2, lines 17-19).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached FORM-PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872. The examiner can normally be reached M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/JAMES S BERGIN/Primary Examiner, Art Unit 3641